

Exhibits D and E to the Severance Agreement between George A. Schreiber, Jr. and
SEMCO Energy, Inc. (the “Company”) as filed with the Company’s Form 8-K dated
June 28, 2005, filed on July 1, 2005, contained typographical errors. The errors
were in the exercise price and vesting dates of the options in Exhibit D and the
initial vesting date of the restricted stock units in Exhibit E. Set forth below
are the corrected exhibits.
 


 


 
EXHIBIT D
 
Executive has previously been granted the following Options, at $5.64/share:
200,000. Except as otherwise provided herein, such Options shall vest as
follows:
 
33%            March 10, 2005
 
33%            March 10, 2006
 
34%            March 10, 2007
 
Executive’s Long-Term Incentive Award Target is 75% multiplied by his Base
Salary. Except as otherwise provided herein, Executive shall vest in the Options
only if he is still employed on the dates set forth above.
 
EXHIBIT E
 
Executive has previously been granted the following Restricted Stock Units.
Except as otherwise provided herein, the restrictions on such Restricted Stock
Units shall lapse and the Executive shall be entitled the shares of Common Stock
represented by the Restricted Stock Units as set forth below:
 
20,000 
Number of Restricted Stock Units on which the restrictions lapsed on March 10,
2005.
 
15,000 
Number of Restricted Stock Units on which the restrictions shall lapse upon
March 31, 2006, if Executive has met the performance targets applicable
thereto. 
 
15,000 
Number of Restricted Stock Units on which the restrictions shall lapse upon
March 31, 2007, if Executive has met performance targets applicable thereto. 

 
With respect to Restricted Stock Units as to which all restrictions lapse on
March 31, 2006, and March 31 2007, Executive shall be entitled to the shares of
Common Stock represented by the Restricted Stock Units only if he is still
employed on such dates.
 